DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The amendment to claim 1 of "wherein the tempering is executed prior to coiling of the tube" from the previous "wherein the tempering is executed before all subsequent coiling of the tube" now requires a coiling where previously a coiling was not required since the previous language was inherent to all tempering processes. As such, new claim 26 requiring “coiling the tubing after the tempering” does not further limit currently amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12, 16, 19-20, 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdez et al. (US-20120186686-A1), hereinafter Valdez.
Regarding Claim 1, Valdez teaches coiled tubes and methods of producing ([0025]) which include unspooling coiled tube and moving it continuously through the treatment process ([0046]) with the process resulting in a microstructure of tempered martensite (Table 1) which is the same as the claimed providing the tubing in an uncoiled configuration; heating the tubing in the uncoiled configuration to a temperature above Ac3; quenching the tubing in the uncoiled configuration; and tempering is executed in a straight tube heat treatment, because the tube of Valdez is unspooled, which is uncoiled and the process of forming tempered martensite would necessarily include heating above Ac3 followed by quenching.
Valdez further teaches the tube having a yield strength of less than 90 ksi in a portion of the tube ([0016]) which is within the yield strength of 140 ksi or below, as well as a yield strength of 80-140 ksi ([0057]) which is within the yield strength of 140 ksi or below, as well as that the tempering cycles are what controls the yield strength ([0057]) which constitutes the claimed tempering the tubing in the uncoiled configuration to a yield strength of 140 ksi or below. Additionally, Valdez further teaches coiling the tubing following tempering ([0048]) which is the purpose of the claimed yield strength according to the instant specification ([0059]).

Valdez further teaches the tube being coiled onto a spool following tempering ([0048]) which is the same as the claimed the tempering is executed prior to coiling of the tube.
	

	Regarding Claims 2, Valdez teaches the claim elements as discussed above. As discussed above, Valdez teaches the tempering being performed without introducing bending to the pipe. Valdez further teaches the tubing being pipe ([0016], [0037], [0059]) which constitutes the claimed tubing comprises a pipe.

	Regarding Claim 11, Valdez teaches the claim elements as discussed above. As discussed above, Valdez teaches a method including unspooling coiled tubing; heating the unspooled coiled tubing to a temperature above Ac3; quenching the unspooled coiled tubing; tempering the unspooled coiled tubing to a yield strength of 140 ksi or below without bending; the tubing being a pipe; and the tubing being coiled following tempering which is within the claimed the tempering is performed prior to bending of the unspooled coiled tubing.

	Regarding Claim 12, Valdez teaches the claim elements as discussed above. As discussed above, Valdez teaches the tubing being coiled following tempering which is the same as the claimed coiling the unspooled coiled tubing after the tempering.


Valdez additionally teaches that at the exit of the soaking line, air cooling devices can be placed to cool the tube to a temperature at which there will not be further metallurgical changes ([0048]) therefore the tubing of Valdez would further not receive any tempering effects due to a heightened temperature during the coiling process which follows tempering.

Regarding Claim 19, Valdez teaches the claim elements as discussed above. As discussed above, Valdez teaches the claimed tubing comprises a pipe; providing the pipe in an uncoiled configuration; heating and quenching the pipe in the uncoiled configuration; and tempering the pipe in the uncoiled configuration to a yield strength of 140 ksi or below without any bending of the pipe during the tempering, and Valdez does not teach tempering following the re-spooling. 

	Regarding Claim 20, Valdez teaches the claim elements as discussed above. As discussed above, Valdez teaches the tube being unspooled prior to the heat treatment process ([0046]) which is the same as the claimed pipe is uncoiled from a spool prior to tempering.

	Regarding Claim 23, Valdez teaches the claim elements as discussed above. As discussed above, Valdez teaches the tube being spooled again following the heat treatment ([0046]) which is the same as the claimed coiling the pipe after the tempering. 

	Regarding Claim 26, Valdez teaches the claim elements as discussed above. As discussed above, Valdez teaches the claimed coiling the tubing after the tempering.
Response to Arguments
Applicant’s arguments, see P. 5 Par. 3 - P. 6 Par. 3, filed 11/29/2021, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections have been withdrawn. 
Applicant’s arguments, see P. 6 Par. 4-6, filed 11/29/2021, with respect to the 35 USC 112(d) rejections have been fully considered and are persuasive.  The 35 USC 112(d) rejections have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-3, 7-8, 19-21, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
The Argument that Valdez does not teach a tempering process without bending is not convincing. As noted in applicant’s remarks, the prior Office Action recognized that Valdez does not teach or disclose a bending during the tempering process. Therefore, Valdez does teach a tempering without bending. 
If there is some feature of the instant specification’s tempering which results in a tempering without bending, where the tempering of Valdez which does not include a bending step would result in bending, such a feature should be claimed to distinguish over Valdez.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736